Title: To George Washington from Major General John Sullivan, 3 March 1779
From: Sullivan, John
To: Washington, George

Dear General,
Providence March 3d 1779

I have the honor to acknowlege the reciept of your Excellency’s esteem’d favor of the 14th of last Month, wherein, you express an uneasiness, at a Spirit of Mutiny which General Varnum assures you, has made its appearance among the Troops, whom I have the honor to command. As I was not before acquainted with this Circumstance, was not a little surpriz’d to recieve my first information, from your Excellency. I have since inquird of the commanding Officers of Regiments which compose that Brigade respecting it, and find it a matter of very inconsiderable consequence. About ninety Men of the Brigade, belonging to different Regiments collected, with a view, of relating their Grievances to the officers; imagining I suppose, that their Numbers wou’d give them a consequence. But tho’ mistaken in their mode of Address, they had not the appearance of Violence, and were without Force, readily dispers’d—These are the only alarming Effects of that spirit of Mutiny, with which, your Excellency’s tranquility has been disturb’d. and it is to me, matter of no small surprize & indignation, that, General Varnum shou’d trouble your Excellency with this relation of Facts which He did not think of sufficient Consequence to mention to me, who was more immediately concern’d. Your Excellency may rest assurd, that I shall spare neither persuasion nor Force—to reduce those to obedience, who may be so hardy and inconsiderate, as to rise against their lawful Authority.
Your Excellency’s Orders of the 7th and 12th of last Month, shall be implicitly obey’d. I have the honor to subscribe myself, with all imaginable Esteem, Dr General, Yr Excellency’s most obedient servant.